Citation Nr: 1723395	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right ankle sprain with mild degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2017, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this case, the Veteran has raised the issue of TDIU due to his service-connected right ankle disability.  Therefore, in light of the Court's holding in Rice, the Board has considered the issue of TDIU as part of his pending increased rating claim.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

During the March 2017 hearing, the Veteran indicated that he had VA treatment on January 10, 2017, and was told that he needed another right ankle surgery.  See Hrg. Tr. at 9.  He stated that he was told that he would return in six months (in June 2017) and that he could make a decision at that time as to whether to have surgery.  

The Veteran's claims file currently includes VA treatment records dated through November 2016, but does not include the January 2017 VA treatment record mentioned above.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159 (c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any outstanding VA treatment records dated since November 2016.  

The Board also finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the claim remanded herein.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Action on that issue is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records dated since November 2016, including the January 10, 2017 treatment record for the right ankle that was mentioned by the Veteran during the Board hearing.  See Hrg. Tr. at 9.  

2.  After completing the above action, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.  If another VA examination for the Veteran's right ankle is deemed necessary, one should be obtained.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




